DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 10, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (2014/0197438).
As for claims 1 and 13, Oh et al. show in Figs. 1, 2, 16, 20, 23 and related text a display 1100 comprising: 
a plurality of light-emitting devices 1124, wherein each of the plurality of light-emitting devices comprises: 
     a light-emitting chip 161 having a top surface and a bottom surface opposite to the top surface ([0098], lines 11-13); 
     a pad 317/316 disposed under the bottom surface (Fig. 20); 
     a first light-transmitting layer 171 arranged on the light-emitting chip and having a plurality of side surfaces; and 
     a first reflective layer 181/185 arranged directly above the top surface of the light emitting chip in a configuration of laterally extending beyond the plurality of side surfaces of the first light-transmitting layer, and comprising a topmost surface and a flat bottommost surface opposite to the topmost surface, wherein the flat bottommost surface is directly contacted to the first light-transmitting layer ([0107]-[0108]); 
an optical unit 1154, arranged on the plurality of light-emitting devices ([0171]-[0172]); and 
a panel 1155, arranged on the optical unit.

As for claims 2 and 17, Oh et al. show a second light-transmitting layer 151 covering the plurality of side surfaces (Fig. 16).

As for claims 3 and 18, Oh et al. show the first light-transmitting layer has a refractive index different from that of the second light-transmitting layer ([0102]).

As for claims 4 and 19, Oh et al. show the second light-transmitting layer has a refractive index smaller than that of the first light-transmitting layer ([0102]).

As for claims 10 and 20, Oh et al. show a carrier 121/131/141 on which the light-emitting chip is mounted having a light-absorbing surface ([0043]-[0045]; [0056]).

As for claim 14, Oh et al. show the first reflective layer comprises a plurality of reflective particles ([0108]).

As for claim 15, Oh et al. show the first light-transmitting layer is between the top surface of the light-emitting chip and the first reflective layer (Fig. 16).

Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
Applicant argues that "Oh fails to teach or suggest each and every feature of the claimed invention" because "it is not appropriate to consider that elements 181/185 disclose the first reflective layer of the claimed invention. Only elements 182/185 have the same function of reflecting the light as the first reflective layer of the claimed invention".
The examiner disagrees that "it is not appropriate to consider that elements 181/185 disclose the first reflective layer of the claimed invention" because broad limitation does not require a first reflective layer is made by a single material. 
Therefore, Oh teaches or suggests each and every feature of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEIYA LI/Primary Examiner, Art Unit 2811